Citation Nr: 1817699	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) as secondary to the service-connected back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from June 1989 to March 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for ED.   

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record. 


FINDING OF FACT

The currently diagnosed ED was caused by the service-connected back disability, to include medications used to treat the back disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ED, as secondary to the service-connected back disability, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  As the instant decision grants service connection for ED, constituting a full grant of the benefit sought on appeal, there remains no aspect of the claim to be further substantiated.  As such, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist with respect the issue.

Service Connection for ED 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Pertinent in this case, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439,448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition;(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As adjudicated below, the Board is granting service connection for ED based on secondary service connection under 38 C.F.R. § 3.310.  As such, a direct service connection theory pursuant to the same benefit is rendered moot, and there remains no question of law or fact as to the fully granted service connection issue on appeal.  For these reasons, the direct service connection theory will not be further discussed.  See 38 U.S.C. § 7104 (stating that the Board decides questions of law or fact).

The Veteran has advanced that service connection is warranted for ED as secondary to the service-connected back disability, to include medications used to treat the back disability.  Specifically, the February 2013 notice of disagreement reflects the Veteran wrote that pain medication used to treat the back disability caused ED.  Further, the June 2014 substantive appeal and the November 2016 Board hearing transcript each reflect the Veteran indicated that the ED disability began after he started taking prescribed medication to treat the service-connected back disability.  

The evidence of record reflects the Veteran is currently diagnosed with ED.  The June 2012 VA examination report reflects an ED diagnosis.    

Next, the November 2016 private examiner specifically attributed diagnosed ED to medications used to treat the service-connected back disability.  The private examiner assessed that the Veteran's long-term use of medications prescribed for the service-connected back disability caused ED.  As such, the Board accords the November 2016 private examination opinion high probative weight. 

Based on the above, and resolving reasonable doubt in favor of the Veteran, service connection for ED, as secondary to the service-connected back disability, to 
include medications used to treat the back disability, is warranted.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.


ORDER

Service connection for erectile dysfunction is granted.  





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


